Almand, Justice.
The bill of exceptions in this case recites that, the equitable petition of B. H. Manry v. H. H. Hardin et al. coming on for trial before the court and a jury, at the conclusion of the evidence of both parties, the court, on May 21, 1951, directed a verdict in favor of the defendants, on which verdict judgment was entered. Thereafter, on May 24, 1952, the plaintiff’s motion for a new trial as amended was overruled. The only assignment of error in the bill of exceptions is upon the direction of the verdict in favor of the defendants. The bill of exceptions was tendered to and certified by the trial judge on June 4, 1952. The plaintiff in error has moved to amend his bill of exceptions by assigning error on the judgment overruling the motion for a new trial. Held: this case is controlled by the rulings made this day in Wright v. Hardin, ante.

Writ oj error dismissed.


All the Justices concur.